Per Curiam.
{¶ 1} This court admitted respondent, John Derek Good of Bradenton, Florida, Attorney Registration No. 0058514, to the practice of law in Ohio in 1992. The Board of Commissioners on Grievances and Discipline recommends that we now suspend respondent’s license to practice law for six months based on findings that he engaged in the unauthorized practice of law in Florida and thereby violated DR 1-102(A)(5) (prohibiting conduct that is prejudicial to the administration of justice) and 3-101(B) (prohibiting the practice of law in violation of the professional regulations of that jurisdiction). On review, we adopt the board’s findings of misconduct and agree that a six-month suspension is appropriate for respondent’s violations of the Code of Professional Responsibility.
{¶ 2} Relator, Ohio State Bar Association, charged respondent with the cited misconduct, and the parties thereafter entered into a consent-to-discipline agreement. See Section 11 of the Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline. A panel of the board recommended acceptance of the agreement, in which the parties stipulated to the violations of DR 1-102(A)(5) and 3 — 101(B) and proposed the six-month suspension. The board also recommends acceptance of the agreement.
{¶ 3} The board found the disciplinary violations based on a May 24, 2006 ruling of the Supreme Court of Florida in case No. SC04-418 that respondent had engaged in the unauthorized practice of law in Florida. See Florida Bar v. Good, http://www.floridasupremecourt.Org/clerk/disposition/2006/5/04-418.pdf (full text of order), 934 So.2d 450 (2006) (table entry). According to the consent-to-discipline agreement, respondent committed six incidents of unauthorized practice, and the Florida Supreme Court issued an injunction and imposed a $1,000 monetary penalty for each incident, ordering respondent to pay $6,000.
Eugene P. Whetzel, Bar Counsel; John J. Mueller, L.L.C., and John J. Mueller, for relator.
John Derek Good, pro se.
{¶ 4} We accept the consent-to-discipline agreement. Respondent is therefore suspended from the practice of law in Ohio for six months. Costs are taxed to respondent.
Judgment accordingly.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.